Evans, P. J.
(After stating the facts.) Under the allegations of the petition, the plaintiff is not entitled to have the defendants engage in an internecine legal battle to settle which one of them should pay the money which it claims to be due from one or the other. The code declares that “whenever a person is ppssessed of property or funds, or owes a debt or duty, to which more than one person lays claim, and-the claims are of such a character as to render it doubtful or dangerous for the holder to act, he may apply to equity to compel the claimants to interplead.” Civil Code (1910), § 5471. Instead of alleging that he has funds belonging to one or the other of the defendant's, whom he invites to settle their respective rights to the same, the plaintiff alleges that he is entitled to recover of one of the defendants a certain sum of money on an alternative state of facts, and asks that they litigate between themselves which state of facts presents the truth and which one of the defendants is .liable to him. This is not permissible. If the bank *177collected the note, it is accountable to the plaintiff, and that is one cause of action. If the makers have not paid the note they are liable thereon to the plaintiff, and that is an altogether different cause of action. The petition contains two distinct causes of action against different defendants, and violates the fundamental principle of pleading which prohibits the inclusion of separate and independent controversies against different parties in the same action. Judgment reversed.

All the Justices concur.